Citation Nr: 1613326	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II due to herbicide exposure, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO reopened the claim for service connection for diabetes mellitus and denied it on the merits in a December 2011 statement of the case.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim at issue in this appeal.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the electronic claims file.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning claims for service connection for posttraumatic stress disorder, insomnia, hypertension and peripheral neuropathy of both lower extremities as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of addressing the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will   be taken by the Board at this time, and the appeal issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.




FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus; the Veteran did not appeal that decision and it is final.

2.  Some of the evidence received since the April 2008 final denial is new and relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus.

3.  The Veteran was stationed in the Republic of Panama during the Vietnam Era, but the most probative evidence is against a finding that his service there involved exposure to herbicides.
 
4.  Diabetes mellitus was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for service connection for diabetes mellitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for establishing service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the Board's fully favorable disposition of the request to reopen the claim for service connection for diabetes mellitus, the Board need not assess VA's compliance with the VCAA in the context of new and material evidence. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the underlying claim for service connection for diabetes mellitus,         the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided in a November 2009 letter.

Relevant to VA's duty to assist, the RO obtained the Veteran's service treatment records and personnel records.  In addition, available private and VA treatment records have been obtained.  The Board acknowledges that a VA examination and opinion has not been obtained with respect to the claim.  However, the Veteran has not been found to have been exposed to Agent Orange, he does not contend that his diabetes mellitus is related to service for reasons other than such exposure, there is no evidence of the disability in service or for many years thereafter, and there is no competent evidence that suggests a relationship between the claimed disability and service; thus, a VA examination is not warranted. 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability  case").

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified      as to events in service, symptomatology, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38  C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the     claim, and the Veteran provided testimony relevant to those elements.  As such,  the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, supra. 

II. New and Material Evidence

The Veteran's claim for service connection for diabetes mellitus was initially denied in an April 2008 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A § 7105 (West 2014); 38 C.F.R.        §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim. 38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The evidence considered at the time of the April 2008 rating decision included the Veteran's claim, service treatment records, personnel records and private treatment records.  The RO denied service connection for diabetes mellitus because there    was no evidence demonstrating the Veteran had been exposed to herbicides during service or that the condition, diagnosed 36 years after separation from service, had its onset during service, or was caused or aggravated by service.

Evidence added to the record since the April 2008 rating decision consists of an article regarding Agent Orange testing in Panama, a letter from the Veteran's private doctor, additional private treatment records, additional VA treatment records and statements from the Veteran and his representative.  This evidence is "new," as it   was not previously submitted to agency decision makers.  The article and letter from the Veteran's private doctor are also material, as they relate to unestablished facts necessary to substantiate the claim.  Accordingly, the claim for service connection for diabetes mellitus is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


III. Service Connection 

The Veteran contends that diabetes mellitus manifested as a result of exposure to herbicides while serving in the Canal Zone in the Republic of Panama.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, VA regulations provide that veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961,     to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that        the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied. 38 C.F.R. § 3.309(e).  Type II diabetes mellitus is included in the list of presumptive disabilities.  Id.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's private treatment records, beginning in 2006, reveal a current diagnosis of diabetes mellitus.  Consequently, the determinative issue is whether  the condition is attributable to the Veteran's military service, including his alleged exposure to herbicides.  

Service personnel records indicate the Veteran was assigned duty with a unit stationed in the Panama Canal Zone from September 23, 1968 to April 20, 1970.  Upon review by the Joint Services Records Research Center (JSRRC), there was no documentation of any herbicides being used or tested by the unit for any purposes.  JSRRC reviewed United States Army historical records that did not document spraying, testing, transporting, storage, or usage of Agent Orange in the Panama Canal Zone.  The JSRRC was unable to verify or document that the Veteran was actually exposed to herbicides during service.  

The Veteran has submitted several articles purporting to establish that Agent Orange was secretly tested in Panama.  However, these articles are not official government documents, nor do they cite official government documentation to support the contentions.   The Board finds the response from the JSRRC following review of official documentation to be more persuasive and probative than the newspaper/internet articles provided by the Veteran.  Accordingly, the Board finds that the most probative evidence indicates the Veteran was not exposed to Agent Orange during service, and he is not entitled to the presumption of herbicide exposure.

Although the Veteran is not entitled to the regulatory presumptions of service connection, the Board must still evaluate whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir.   1994).

In this regard, the Veteran's service treatment records are silent for treatment for diabetes mellitus or any abnormal blood sugar readings.  At his hearing before the Board, the Veteran testified that he began taking oral medication for high blood sugar in 1986, although he was not diagnosed with diabetes mellitus until 2006 by his private physician.  In December 2011, the Veteran submitted a statement from his physician in which the doctor stated that the Veteran had been exposed to Agent Orange during his time in Panama and that it is at least as likely as not that Agent Orange contributed to his development of diabetes mellitus.  Unfortunately, such opinion lacks probative value as the personnel records and inquiries made into the nature of the Veteran's service do not reveal that he was, in fact, exposed to Agent Orange.

In summary, there is no evidence of diabetes mellitus in service or within one year following discharge from service, no evidence of service in Vietnam or exposure to herbicides in service, and no probative evidence suggesting the Veteran's diabetes mellitus is otherwise etiologically related to service.  Thus, the preponderance of the evidence is against the claim, and it is denied.

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

Service connection for diabetes mellitus, type II is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


